DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed September 22, 2021. 
Claims 1-2, 4, 6, 11-14 have been amended.
Claims 1-16 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant's amendments regarding the 35 USC 101 rejections have been fully considered but are not sufficient to overcome the rejection.

Response to Arguments
Applicant's arguments regarding 35 USC 101 rejections have been fully considered but they are not persuasive.
The Applicant argues that the presented claims are not directed towards an abstract idea. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the remaining limitations and additional elements do not account for significantly more than the abstract idea (as shown). The Examiner asserts that the Applicant’s claimed limitations are analyzing attributes and transaction data of stores/organizations and plotting the transactional relationships and growths/propagation of growth of those stores, where analyzing transaction and store attributes to determine a propagation of growth for stores/organizations is a commercial interaction, which is also analyzing sales activities and analyzing business relations (See PEG 2019). The Examiner asserts that the examples given in the 2019 PEG and MPEP 2106.05 are non-limiting examples of abstract ideas, where the Examiner has clearly shown what and why the Applicant’s claimed limitations are directed towards the abstract idea in the rejection below. The Examiner further asserts that the claimed structural components (e.g. processor, display device, etc.) merely amount to general purpose computer components which merely add the words apply it with the judicial exception. The Examiner further notes that updated the analysis periodically merely further narrows the abstract idea, where as more input data is received the calculation is run again. The Examiner also notes that the claimed learned model merely adds the words apply it with the judicial exception (See PEG 2019), where 
The Applicant argues that the presented claims integrate the abstract idea into a practical application. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the remaining limitations and additional elements do not account for significantly more than the abstract idea (as shown). The Applicant further cites 2019 PEG, but provides no reasoning as to how the Applicant’s claims are eligible in light of those citations. The Applicant does not identify the limitations not directed towards the abstract idea and does not identify any additional elements. The Applicant is merely making an allegation the claims are eligible without providing any reasoning. The Examiner further asserts that the claimed structural components (e.g. processor, display device, etc.) merely amount to general purpose computer components which merely add the words apply it with the judicial exception, where the growth and deterioration analysis further narrow the abstract idea (See 2019 PEG and MPEP 2106.05). The Examiner further notes that “performing an operation of determining …” is directed towards the abstract idea, where defining specific types of data for deriving the propagation degree narrows the abstract idea. Applicant’s arguments are not persuasive.
The Applicant argues that the presented claims integrate the abstract idea into a practical application by improving the method and apparatus. The Examiner respectfully disagrees. The Applicant does not properly identify what additional elements or combination of elements amount to this improvement. Applicant merely makes the 
The Applicant argues that the presented claims integrate the abstract idea into a practical application, with reference to Example 40. The Examiner respectfully disagrees. The Examiner has clearly pointed out why each limitation is directed toward an abstract idea, why the additional elements do not integrate the abstract idea into practical application, and why the remaining limitations and additional elements do not account for significantly more than the abstract idea (as shown). The Examiner asserts that displaying the results of the analysis merely adds insignificant extra solution and merely adds the words apply it with the judicial exception, therefore not integrating the abstract idea into a practical application (See 2019 PEG and MPEP 2106.05). The Applicant does not properly identify the additional elements. The Examiner asserts that the performing step/function is a determination step/function that is directed towards the abstract idea for the reasoning’s provided below. The Applicant’s claims are not reducing network traffic, but rather merely collecting data from a network of organizations to perform an analysis, where collecting data merely adds insignificant extra solution and merely adds the words apply it with the judicial exception. Applicant’s arguments are not persuasive.
The Examiner further notes that plotting and outputting the results of the analysis merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible 
            In the instant case (Step 1), claims 1-10 and 15-16 are directed toward a process, claims 13-14 are directed toward a product, and claims 11-12 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward an analysis method implemented by one or more processors, for analyzing an index related to growth of a target organization, comprising: reading, using a processor, data from a database of stored attribute data of a plurality of organizations including the target organization and other organization and transaction data related to a transaction of the plurality of organizations, each time the database is updated or periodically; performing, using the processor, an operation based on the read data, the operation including determining whether values of the read data increase or decrease for each of the plurality of organizations; deriving, using the processor, an index of growth/deterioration for each of the plurality of organizations including the target organization based on the result of the operation, as a label indicating the degree of growth in a discrete step or as a value indicating the degree of growth quantitatively, or an output from a learned model when the read data is input;  creating, using the processor, a descriptive data of a network connecting the plurality of organizations according to transactional relationships, the network being plotted by marking each of the plurality of organizations as a node and marking the transactional relationships as edges based on the read data; deriving, using the processor, a propagation degree indicating percentage of an influence degree of the index of the growth/deterioration of the target organization on a change in index of growth/deterioration of a client organization that has a transactional relationship with the target organization, based on the created descriptive data and a correlation of the indexes between the target organization and the client organization; storing the descriptive data, the index of growth/deterioration and the propagation degree of each of the plurality of organizations in the network; and outputting, using a display device, the network and the derived index of the target organization in association with the descriptive data of the network and the propagation degree, wherein the network represents the transaction relationships between organizations having transactions among each other, and further represents each of the plurality of organizations by the node and the transactional relationship by the edge, wherein the network further comprises a propagation path on which growth/deterioration of each of the plurality of organizations is propagated (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing attribute data of organizations to determine growth of those organizations and creating a network of how those organizations are related to one another based on transactional relationships for analyzing growth and propagation of growth of target organizations that is plotted/displayed using propagation degrees for a human user to interpret, which is a commercial interaction. The Applicant’s claimed limitations are analyzing organizations to determine how growth of one organizations effects growth of a target organization, which is directed towards the abstract idea of Organizing Human Activity.

In addition, dependent claims 2-10, 12, and 14-16 further narrow the abstract idea and dependent claims 2-7, 9-10, 12, and 14 additionally recite “outputting the community index for each of the plurality of communities, stores a deposit/withdrawal history of the 
The claimed “processors, display device, database, a network (computer related), financial institution database, credit investigation result database, invoice voucher database, news database, analysis apparatus, storage device, analysis program, computer readable medium, and computer program” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-10 and 15-16; System claims 11-12; and Product claims 13-14 recite processors, database, display device, a network (computer related), financial institution database, credit investigation result database, invoice voucher database, news database, analysis apparatus, storage device, analysis program, computer readable medium, and computer program; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraph 0033 and Figure 1A. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “implemented by one or more processors: reading, using a processor, data from a database of stored attribute data of a plurality of organizations including the target organization and other organization and transaction data related to a transaction of the plurality of organizations, using the processor, an output from a learned model when the 
In addition, claims 2-10, 12, and 14-16 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-7, 9-10, 12, and 14 additionally recite “outputting the community index for each of the plurality of communities, stores a deposit/withdrawal history of the plurality of organizations, stores an investigation result, the network being plotted by marking, outputting the community index of the community in association with the community propagation degree of the community index derived, storing the association degree between communities, outputting the derived internal propagation degree, storing a result of the simulating, stores invoice data and voucher data, stored news data and sentiment data, and outputting an index obtained after modifying the index concerning growth of the target organization” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and 


Allowable over 35 USC 103
Claims 1-16 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 11, and 13 disclose a system, product, and method for deriving indexes of growth for a parent organization and client organizations and deriving a propagation degree representing an influence degree of the client organization on the parent organization based on transactional relationships to be plotted with nodes and edges.
Regarding a possible 103 rejection: The closest prior art of record is:
US 2002/0173998 A1) – which discloses analyzing transactional data to make determinations about growth strategies. 
Cavander et al. (US 2009/0144117 A1) – which discloses transactional analysis to determine propagation of growth based on different marketing factors.
Appel et al. (US 2018/0197129 A1) – which discloses detecting and plotting vulnerabilities of organizations utilizing edges and nodes.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 11, and 13, such as deriving indexes of growth for a parent organization and client organizations and deriving a propagation degree representing an influence degree of the client organization on the parent organization based on transactional relationships to be plotted with nodes and edges.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “analysis method implemented by one or more processors, for analyzing an index related to growth of a target organization, comprising: reading, using a processor, data from a database of stored attribute data of a plurality of organizations including the target organization and other organization and transaction data related to a transaction of the plurality of organizations, each time the database is updated or periodically; performing, using the processor, an operation based on the read data, the operation including determining whether values of the read data increase or decrease for each of the plurality of organizations; deriving, using the processor, an index of growth/deterioration for each of the plurality of organizations including the target organization based on the result of the operation, as a label indicating the degree of growth in a discrete step or as a value indicating the degree of growth quantitatively, or an output from a learned model when the read data is input;  creating, using the processor, a descriptive data of a network connecting the plurality of organizations according to transactional relationships, the network being plotted by marking each of the plurality of organizations as a node and marking the transactional relationships as edges based on the read data; deriving, using the processor, a propagation degree indicating percentage of an influence degree of the index of the growth/deterioration of the target organization on a change in index of growth/deterioration of a client organization that has a transactional relationship with the target organization, based on the created descriptive data and a correlation of the indexes between the target organization and the client organization; storing the descriptive data, the index of growth/deterioration and the propagation degree of each of the plurality of organizations in the network; and outputting, using a display device, the network and the derived index of the target organization in association with the descriptive data of the network and the propagation degree, wherein the network represents the transaction relationships between organizations having transactions among each other, and further represents each of the plurality of organizations by the node and the transactional relationship by the edge, wherein the network further comprises a propagation path on which growth/deterioration of each of the plurality of organizations is propagated (as required by independent claims 1, 11, and 13)”, thus rendering claims 1-16 as allowable over the prior art. 


Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683